UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): July 20, 2009 LG Holding Corporation (Exact Name of Registrant as Specified in its Charter) Colorado 000-53185 20-8025365 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, CA 94404 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 650-283-2653 3mmons Street #22-6 Lakewood, CO 80227 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item1.01 Entry into a Material Definitive Agreement Item2.01 Completion of Acquisition or Disposition of Assets PART I Item1. Description of Business Item2. Management’s Discussion and Analysis or Plan of Operation Item3. Description of Property Item4. Security Ownership of Certain Beneficial Owners and Management Item5. Directors, Executive Officers, Promoters and Control Persons Item6. Executive Compensation Item7. Certain Relationships and Related Transactions, and Director Independence Item8. Description of Securities. PART II Item1. Market Price of and Dividends on the Registrant’s Common Equity and Other Shareholder Matters Item2. Legal Proceedings Item4. Recent Sales of Unregistered Securities Item5. Indemnification of Directors and Officers PART III Item3.02 Unregistered Sales of Equity Securities Item5.01 Changes in Control of Registrant Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Item5.03 Amendments to Articles of Incorporation or Bylaws; Item9.01 Financial Statements And Exhibits SIGNATURES EXHIBIT INDEX Table of Contents 2. Item1.01 Entry into a Material Definitive Agreement. On July 20, 2009, LG Holding Corporation, a Colorado corporation (“LG”), LG Acquisition Corporation, a Colorado corporation and newly-formed wholly-owned subsidiary of
